UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 84095 (Address of principal executive offices) 801- 705-5128 (Issuer’s
